DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.
 
Response to Amendment
The amendment received April 28, 2022 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. Claim 3 is cancelled per Applicant’s amendment received on April 28, 2022.

Response to Arguments
The Applicant’s arguments and remarks received April 28, 2022  have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the March 3, 2022 Final Rejection are accordingly withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Martone on June 16, 2022.
The application has been amended as follows: Claim 1 has been amended and claim 4 has been cancelled:
Claim 1.    (Currently amended)  A secondary battery comprising
              an electrode assembly; 
              a case for accommodating the electrode assembly; 
              a cap plate coupled to the case; and
              a terminal part that is electrically connected to the electrode assembly and is extended to penetrate through the cap plate, 
wherein the terminal part comprises a first area that is electrically connected to the electrode assembly, the first area having a first thickness at a bent region inside of the case, and a second area having a second thickness that is thicker than the first thickness and is electrically connected to the first area, the second area having the second thickness outside of the case and being bendable so as to be parallel with the cap plate outside of the case, and wherein the first area includes a first hook area located at an end of the first area, the second area includes a second hook area located at an end of the second area, and the first hook area and the second hook area are coupled to each other inside of a terminal hole of the cap plate.
Claim 4.    (Canceled)
REASONS FOR ALLOWANCE
Claims 1-2 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art US20090159311A1 (Zheng) does not disclose or suggest the claimed:
A secondary battery comprising
              an electrode assembly; 
              a case for accommodating the electrode assembly; 
              a cap plate coupled to the case; and
              a terminal part that is electrically connected to the electrode assembly and is extended to penetrate through the cap plate, 
 wherein the terminal part comprises a first area that is electrically connected to the electrode assembly, the first area having a first thickness at a bent region inside of the case, and a second area having a second thickness that is thicker than the first thickness and is electrically connected to the first area, the second area having the second thickness outside of the case and being bendable so as to be parallel with the cap plate outside of the case, and wherein the first area includes a first hook area located at an end of the first area, the second area includes a second hook area located at an end of the second area, and the first hook area and the second hook area are coupled to each other inside of a terminal hole of the cap plate.

In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729